MEMORANDUM **
Michael P. Hollins appeals from the 37-month sentence imposed following revocation of supervised release. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Hollins contends that the district court erred by sentencing him to a term greater than 24 months because his underlying conviction for felon in possession of a firearm is a Class C felony. This contention fails because, pursuant to 18 U.S.C. § 924(e), Hollins’s underlying offense was punishable by life imprisonment, and is therefore a Class A felony. See 18 U.S.C. § 3559(a); see also United States v. Bland, 961 F.2d 123, 128 (9th Cir.1992).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.